— In consolidated tax certiorari proceedings, the appeal is from an order of. the Supreme Court, Nassau County, dated February 27, 1975, which, inter alia, directed reduction of the assessments for the tax years in suit. Order affirmed, without costs. The reductions in assessed valuation ordered by Special Term are amply supported by the record on this appeal. We do, however, disagree with Special Term’s statement, in its opinion, that appellant admitted that its assessments were made at various percentages greater than 100%. Petitioner served appellant with demands to admit the ratios, constituting the State equalization rates, for the years in suit and appellant did not specifically deny that these percentages were correct. Inasmuch as the equalization rate exceeded 100% for each of the years in issue and subdivision 1 of section 716 of the Real Property Tax Law appears to preclude a petitioner from using the medium of a demand to admit where the asserted ratio is in excess of 95%, it is difficult to conceive how appellant’s silence could be legally interpreted as an admission of overvaluation. Moreover, the record reveals that even at the trial appellant refused to concede that the State Board of Equalization and Assessment had correctly determined that the village had been assessing at a percentage greater than 100%, although it was content to accept a ratio of 100% in lieu of mounting an evidentiary challenge to the State rates. Hopkins, Acting P. J., Latham, Margett, Christ and Shapiro, JJ., concur.